Citation Nr: 1139011	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to December 1969 and from October 1970 and June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

The competent, credible, and probative evidence of record reflects that the Veteran's service-connected PTSD is manifested by a social and occupational impairment with reduced reliability and productivity due to depression, anxiety, irritability, sleep disturbance and self-isolation.  The Veteran's affect is constricted and he experiences anxiety and nervousness most of the time, with symptoms similar to panic attacks.  The evidence shows that the Veteran experiences disturbances in motivation and mood, as he is regularly depressed and anxious and regularly reports no interest in doing anything other than staying in the house.  The evidence also shows that the Veteran has difficulty establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2006 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all relevant evidence identified by the Veteran and the evidentiary record, including VA outpatient treatment records dated from 2000 to 2009.  In this regard, the Board finds significant that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA examination in May 2006 in conjunction with this claim and there is no indication or allegation that the examination was not adequate to evaluate the Veteran's disability.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection for PTSD was established in July 2006, and the RO assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from February 17, 2006.  The Veteran disagreed with the disability rating assigned to his service-connected disability, which is the basis of the current appeal.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted, the Veteran's service-connected PTSD is currently rated 30 percent disabling under the criteria of DC 9411, which is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The objective evidence of record reflects that the Veteran's service-connected PTSD is manifested by intrusive thoughts about Vietnam, occasional flashbacks, emotional reactions to triggers, restricted range of affect, hypervigilance, irritability and self-isolation.  The evidence also reflects that the Veteran experiences nightmares, insomnia, night sweats, panic attacks, paranoia, and an inability to trust others.  See May 2006 VA examination report; VA outpatient treatment records dated from 2000 to 2009.  

At the May 2006 VA examination, the Veteran reported that he has always been slightly depressed but that his symptoms increased after attending a reenactment of a Vietnam helicopter assault in November 2005.  The Veteran reported that, since the reenactment, he has experienced increased anxiety, as well as nightmares about Vietnam two to three times a week.  He also reported that he forgets and frequently loses things and that he becomes agitated when he discovers that the items are right in front of him.  In this regard, he also reported that, when little things go wrong, he feels like he cannot solve the problem or deal with the situation.  The Veteran reported that he occasionally sees things moving in his peripheral vision and that he is more disturbed by this since the reenactment.  He also reported that he worries about his security since he lives in the country, which results in him keeping his guns loaded at all times and checking his perimeter frequently.  

The Veteran reported that his mood is grumpy because he is unable to find pleasure in anything anymore and is not interested in doing anything.  In this regard, the Veteran also reported that he isolates himself and wants to be alone, as he does not want to be bothered by others and is impatient.  He reported that he has feelings of sadness and crying spells.  He also reported having sleep difficulties manifested by nightmares, as well as waking frequently in the early hours and not being able to go back to sleep.  

Mental status examination revealed that the Veteran was casually and neatly dressed.  He maintained good eye contact and his speech was clear, coherent, and relevant.  He was also oriented to time, person, and place.  The VA examiner noted that the Veteran did not exhibit any unusual or inappropriate behavior.  Nevertheless, the Veteran's mood was mildly depressed and anxious and his affect was labile.  The Veteran denied experiencing suicidal or homicidal ideation.  He also denied experiencing audio or visual hallucinations, although the examiner noted the Veteran's visual illusions of movement in his periphery.  The examiner noted that there was no evidence of delusions or a thought disorder, but he noted the Veteran has very mild paranoid ideation, as he thinks people at work are playing tricks on him by moving or hiding his possessions.  The Veteran denied having true panic attacks; however, he reported that he is anxious and nervous most of the time, which is manifested by shakiness, sweaty hands, and feelings of panic.  

The VA outpatient treatment records contain findings that are consistent with the findings reported at the May 2006 VA examination.  Indeed, the treatment records consistently show that the Veteran is alert and oriented to time, person, and place.  His mood is predominantly noted as depressed and anxious and his affect his constricted.  He is consistently described as cooperative and appropriate, with good hygiene and coherent conversation.  He also consistently denies experiencing suicidal or homicidal ideation, hallucinations, or delusions.  Examining physicians have consistently reported that the Veteran's memory and thought process is grossly intact, with abstract thinking and insight into his problem.  The Veteran's judgment is variously described as intact and fair.  See VA treatment records dated from 2000 to 2009.  

As to work relationships, the evidence shows that the Veteran worked as a training specialist at a flight school from approximately 1986 to 2007.  At the May 2006 examination, the Veteran reported that he did "okay" at his job, partly because he worked in isolation and did not have to deal with his co-workers.  He reported that he interacted primarily with his boss, with whom he had a variable relationship, as they usually got along but had arguments at times.  He stated that his co-workers considered him grumpy and he described himself as responding critically and negatively when someone asked him a question.  After retiring in December 2007, the Veteran reported that he did not go out as much and spent a lot of time at home on the computer.  See April 2008 VA treatment record.  While the Veteran became more isolated following retirement, the evidence shows that, in April 2009, he began attending veteran to veteran facilitator training on a weekly basis.  

As to social relationships, the evidence shows that the Veteran lives alone and does not do anything for enjoyment.  The Veteran has reported that he does not have much contact with his sons, as he talks to one son every couple of months and sees the other son about once a month.  

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD more nearly approximates the level of disability contemplated by the 50 percent rating under DC 9411.  Indeed, the preponderance of the evidence shows the Veteran experiences an occupational and social impairment due to symptoms such as depression, anxiety, irritability, sleep disturbance and self-isolation, which results in reduced reliability and productivity.  

With respect to the specifically enumerated symptomatology contemplated for the 50 percent rating under DC 9411, the evidence shows that the Veteran's affect is consistently reported as constricted, and he experiences symptoms similar to panic attacks, as he has reported experiencing anxiety manifested by shakiness, sweaty hands, and feelings of panic.  The Veteran has reported that he experiences anxiety and nervousness most of the time.  In addition, the evidence shows that the Veteran consistently demonstrates disturbances in motivation and mood, as he is regularly described as depressed and anxious and he regularly reports no interest in doing anything other than staying in the house.  The evidence also shows that the Veteran has difficulty establishing and maintaining effective relationships.  As noted, the Veteran has reported that he isolates himself and does not want to be bothered by anyone.  He also reported that his marriage ended because he could not get along with his wife, and he has described limited and variable relationships with others when he was employed.  

In addition to the foregoing, while the objective evidence reflects that the Veteran's memory is intact, the Veteran has described experiencing problems with his short-term memory, which is considered competent evidence.  Likewise, while the evidence does not show that the Veteran's judgment is significantly impaired, his judgment has been occasionally described as "fair," which indicates some level of impairment.  

Therefore, while the evidence does not reflect that the Veteran's speech is impaired or that he manifests impaired abstract thinking, the Board finds that the Veteran's PTSD is manifested by an occupational and social impairment with reduced reliability and productivity due to the symptoms noted above, which warrants a 50 percent rating under DC 9411.  This finding is supported by the GAF scores of 55 to 59 which are reflected in the record and denote moderate symptoms and moderate difficulty in social and occupational functioning.  See May 2006 VA examination report; VA treatment records dated from 2000 to 2009.  

A rating higher than 50 percent is not warranted, however, because, even with the Veteran's occupational and social impairment, his overall functioning is generally satisfactory.  Specifically, the evidence does not reflect that he has deficiencies in most areas due to suicidal ideation, obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or the inability to establish and maintain effective relationships.  Nor does the evidence reflect that the Veteran experiences a total occupational and social impairment.  The Board is aware that the symptoms listed under the 70 and 100 percent rating are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the evidence of record does not show the Veteran manifested symptoms that equal or more nearly approximate the level of functional impairment contemplated by a rating higher than 50 percent.  

As a result, the Board finds that the Veteran's service-connected PTSD is manifested by an occupational and social impairment that results in reduced reliability and productivity due to a myriad of symptoms, and warrants no more than a 50 percent disability rating under DC 9411.  

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 50 percent rating assigned herein.  

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected disability, as the Court indicated can be done in this type of case.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection in February 2006, has his PTSD been more disabling than as currently rated under this decision.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of depression, anxiety, nightmares, irritability, and sleep disturbance are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran was employed until December 2007.  There is no indication or allegation that he retired due to his PTSD or that his PTSD resulted in any time lost from work when he was employed.  As such, a claim of TDIU is not raised by the evidence of record and need not be addressed at this time.  










	(CONTINUED ON NEXT PAGE)



In summary, and for the reasons and bases set forth above, giving the benefit of the doubt to the Veteran, the Board concludes that the preponderance of the evidence supports the grant of a 50 percent disability rating, but no higher, for service-connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an evaluation of 50 percent for service-connected PTSD is granted, subject to the statutes and regulations pertaining to the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


